RESOLUCIÓN
El 4 de octubre de 2000 la entonces Leda. Margarita Dávila Tellado fue suspendida indefinidamente del ejerci-cio de la abogacía y de la notaría por no haber informado el cambio de dirección. Por esta razón no se le pudieron noti-*211ficar diferentes órdenes, tanto de este Tribunal como de la Oficina de Inspección de Notarías. El 14 de junio del año en curso la señora Dávila Tellado solicitó la reinstalación al ejercicio de la profesión de abogado y al notariado.
Vistas las diferentes mociones presentadas por la se-ñora Dávila Tellado, la Oficina de Inspección de Notarías y el Colegio de Abogados, el Tribunal ordena la reinstalación de la señora Dávila Tellado al ejercicio de la abogacía y de la notaría, previo el cumplimiento con los trámites de ley correspondientes.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo